Citation Nr: 0710534	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a ribs 
injury, to include a spine disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to March 
1988 and had unverified United States Naval Reserve duty from 
August 1997 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In May 2005, the veteran testified during a hearing at the RO 
before the undersigned.  In pertinent part, she testified 
that her in-service injury also involved injury to the spine.  
Therefore, the Board has recharacterized the issue as listed 
on the title page.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board observes that this claim arises from an 
injury incurred during a period of Reserve duty.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. 
§ 3.303 (2006), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by active military service.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 
(2006).

Thus, with respect to the appellant's periods of Naval 
Reserve service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304 (2006).  
Service connection is not legally merited when the disability 
results from a disease process during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

In oral and written statements in support of her claim, the 
veteran contends, in essence, that in October 2001, she 
suffered an injury to her ribs and spine when a fellow 
serviceman placed a knee on her back during weekend Naval 
Reserve prisoner handling training.  Available records 
include a January 2002 injury report, although, apparently, 
no line-of-duty determination was made regarding the 
incident.

The veteran's service medical records reflect an injury to 
her ribs in October 2001.  X-rays of the ribs were reported 
as within normal limits and the diagnosis was a contusion of 
the ribs.  Post-service medical records reflect her 
complaints of pain in the ribs, chest, and back.  They also 
contain radiographic evidence of anterior wedging of the 7th 
thoracic vertebra, appearing secondary to prior trauma, and 
degenerative joint disease of the cervical spine, but normal 
findings regarding the ribs.  

Here the service records document an injury during an 
apparent period of IADT that, the veteran contends, caused 
her current rib and, consequently, spine problems.  As the 
record contains evidence of an injury in service and of a 
current disability, the Board finds that the veteran should 
be afforded a VA examination to determine the etiology of all 
rib injury residuals.

Second, it does not appear that any effort has been made to 
verify the veteran's periods of Naval Reserve service, 
including her ADT and IADT periods.  The Board believes this 
also should be done prior to appellate consideration of the 
veteran's claim.

Further, in July 2005, the veteran submitted additional 
evidence in the form of medical records from the Las Vegas VA 
Medical Center (VAMC).  She did not submit a waiver of 
initial review by the AOJ.  Later that month, the veteran's 
service medical records for her reserve duty were forwarded 
by the AOJ.  The AOJ has not had an opportunity to review 
this additional evidence prior to Board consideration of the 
case on appeal.

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
this regard, an August 2004 VA treatment note reflects that 
the veteran had a pending computed tomography (CT) scan 
regarding her disability.  The Board believes this 
information would be helpful in considering the veteran's 
case.

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the service 
connection on appeal, as outlined 
by the court in Dingess v. 
Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO/AMC should contact the 
Department of the Navy, NR Naval 
Special Warfare Group One, 
Detachment 219, Naval Reserve 
Center, 951 23rd Avenue, Port 
Hueneme, California 93043-4361, 
the National Personnel Records 
Center, and any other appropriate 
state and federal agency, and 
request verification of all 
periods of active and inactive 
duty for training for the 
veteran's Naval Reserve service, 
to specifically include in 
October 2001. 

3.	The RO/AMC should obtain any 
private medical records regarding 
her treatment adequately 
identified by the veteran.  The 
RO/AMC should also obtain all 
medical records regarding the 
veteran's treatment at the Las 
Vegas VAMC, for the period from 
August 2004 to the present, to 
specifically include the results 
of any 2004 and subsequently 
performed CT scans.

4.	Then, the RO/AMC should schedule 
the veteran for a VA medical 
examination performed by an 
appropriate medical specialist 
(preferably an orthopedist, if 
available) to determine the 
etiology of any residuals of an 
injury to the ribs, to include a 
disability of the spine.  A 
complete history of the claimed 
disorder should be obtained from 
the veteran.  All indicated tests 
and studies should be performed 
and all clinical findings should 
be reported in detail.  

a.	If any disorder of the ribs 
or spine is found, the 
examiner should provide an 
opinion as to whether it is 
at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed rib/spinal 
disorder was caused by 
military service (to include 
the alleged October 2001 
injury incurred during Naval 
Reserve weekend prisoner 
handling training), or 
whether such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

b.	A complete rationale should 
be given for all opinions 
and conclusions expressed.  
The claims files must be 
made available to the 
examiner for review in 
conjunction with the 
examination, for a proper 
understanding of the 
veteran's medical history.  
The examination report is to 
reflect whether such a 
review of the claims file 
was made.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

5.  Thereafter, the RO/AMC should 
readjudicate the appellant's 
claim.  If the benefits sought on 
appeal remain denied, the 
appellant should be provided with 
a supplemental statement of the 
case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the May 
2005 SSOC.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



